UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7948


DARRYL L. COOK,

                  Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.      Richard M. Gergel, District
Judge. (0:11-cv-02669-RMG)


Submitted:   March 20, 2013                 Decided:   April 26, 2013


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darryl L. Cook, Appellant Pro Se. Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darryl    L.    Cook   appeals     the    district         court’s       order

accepting     the    recommendation      of    the        magistrate      judge       and

granting    summary    judgment     to   the    Defendant         in     this    action

brought    pursuant    to   the    Federal    Tort    Claims       Act.         We   have

reviewed the record and find no reversible error.                        Accordingly,

we affirm for the reasons stated by the district court.                         Cook v.

United States, No. 0:11-cv-02669-RMG (D.S.C. Nov. 2, 2012).                            We

dispense    with     oral    argument    because          the    facts    and        legal

contentions    are    adequately    presented        in    the   materials        before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                         2